KUHN, Judge.
Defendant, Charles Johnson, was charged by bill of information with armed robbery. He pled not guilty. After a trial, the jury returned a verdict of guilty of first degree robbery. Subsequently, after the state filed a bill of information charging defendant as a fourth felony habitual offender, defendant pled guilty to being a third felony habitual offender. The trial court sentenced defendant to seventy (70) years at hard labor, without benefit of parole, probation, and suspension of sentence.
The appeal in this matter relates only to defendant’s conviction. The only assignments of error raised, either by counsel or by defendant in a pro-se brief, relate to the habitual offender adjudication and sentence. Those assignments are addressed in State v. Johnson, 99-2371 (La.App. 1 Cir. 9/22/00), 768 So. 2d 234 also decided this date. Therefore, defendant’s conviction is affirmed.
CONVICTION AFFIRMED.